       Case 5:11-cr-00036-GAM Document 512 Filed 12/22/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :
                                                   :
                             v.                    :              CRIMINAL ACTION
                                                   :              No. 11-36-11
CARIN SHONTEL SEALS                                :
                                                   :


                                            ORDER




   This 22nd day of December 2020, upon considering Defendant's Motion for Compassionate

Release (ECF 484) and accompanying motions and amendments (ECF 489, ECF 497, ECF 508)

it is hereby ORDERED as follows:

   1. Defendant’s Motion (ECF 484) is GRANTED;

   2. Defendant’s term of imprisonment is reduced to time served;

   3. Defendant shall be released from the custody of the Bureau of Prisons as soon as travel

      arrangements can be made. Defendant shall quarantine at the address provided to the

      Probation Office for fourteen days. If Defendant needs to quarantine elsewhere due to

      family circumstances, she may do so pending the approval of her Probation Officer;

   4. Defendant shall serve the previously imposed five-year period of supervised release. All

      conditions of supervised release outlined in the July 24, 2013 judgment of sentence remain

      in full force and effect (ECF 395).

   5. Defendant must report to the probation office in Reading, Pennsylvania, within 72 hours

      of her release from the Bureau of Prisons. If Defendant is quarantining at this time, she




                                              1
    Case 5:11-cr-00036-GAM Document 512 Filed 12/22/20 Page 2 of 2




may be granted, by the Probation Office, an extension of her deadline for reporting until

72 hours after she has completed her fourteen-day quarantine.




                                                     /s/ Gerald Austin McHugh
                                                     United States District Judge
.




                                        2
